Citation Nr: 1615746	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-46 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to March 1976.

These matters came to the Board of Veterans' Appeals (Board) from March 2008 and July 2008 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine and Chicago, Illinois, respectively.  The Chicago RO has jurisdiction in this case.  In the March 2008 rating decision, the Togus RO denied entitlement to special monthly pension based on the need for aid and attendance and service connection for a bilateral knee disorder, diabetes mellitus, and hypertension, and determined that new and material evidence had not been presented in order to reopen a claim for service connection for an acquired psychiatric disorder with a lumbar spine disorder.  In the July 2008 rating decision, the Chicago RO confirmed the denials of service connection and for entitlement to special monthly pension.

The Veteran timely appealed the decision, and in February 2013 the Board reopened the previously denied claims and remanded all the issues on their merits for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ), in relevant part, to obtain records of the Veteran's award of Social Security Administration (SSA) disability benefits, request that she provide necessary information to obtain additional private treatment records, and then re-adjudicate the claims.  The AOJ obtained the Veteran's SSA records and sent her a letter in March 2013 requesting that she provide information regarding private treatment records; she did not respond to the AOJ's request.  The AOJ then provided the Veteran a supplemental statement of the case in June 2013.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012; the transcript is of record.

The issues of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a single disability rated as 100 percent disabling, and she is not housebound due to her disabilities; she is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.

2.  Diabetes mellitus was not demonstrated in service or until many years thereafter; diabetes mellitus is not attributable to military service.

3.  Hypertension was not demonstrated in service or until many years thereafter; hypertension is not attributable to military service.

4.  A knee disorder was not demonstrated in service or until many years thereafter; knee arthritis is not attributable to military service.  



CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  A knee disorder was not incurred or aggravated in active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in January 2008, which predated the March 2008 and July 2008 rating decisions.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds, regarding the claims decided herein, that VA has complied with all assistance provisions of VCAA, to include compliance with the February 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements, as well as post-service treatment from VA and private treatment providers.  Records of the Veteran's award of SSA disability benefits have also been obtained and associated with the file.  The evidence of record also contains report of examination requested by VA and performed in January 2008 regarding the Veteran's claim for special monthly pension.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the January 2008 VA examination and medical opinion obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the special monthly pension claim has been met.  38 C.F.R. § 3.159(c)(4).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with her claims for service connection for diabetes mellitus, hypertension, and a bilateral knee disorder but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, as discussed below, there is simply no indication that the Veteran's current diabetes mellitus, hypertension, or knee disorder is in any way linked to active duty.  As such, VA is not required to afford the Veteran an examination regarding these claims, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Additionally, the Veteran and her representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in September 2012.  Otherwise, neither the Veteran nor her representative has alleged that there are any outstanding records probative of these claims that need to be obtained.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

Criteria & Analysis

Special Monthly Pension

The Veteran contends that she should be granted special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound.  Records from her award of SSA disability benefits contain report of a January 2008 functional capacity assessment, at which time the Veteran reported that she needed help getting into and out of the shower but was able to cook, do light housework, and shop for groceries.  At a September 2008 VA treatment visit, the Veteran was approved for a home health aide two times per week to assist with housework that required bending and lifting, tasks the Veteran reported having difficulty with.  At that time it was recommended that the assistance be reduced to one visit a week as the Veteran's strength improved.  In a December 2008 occupational therapy note, the Veteran was found to be moderately independent with activities of daily living and was given equipment such as a tub transfer bench, a handheld shower, and a sock donner to assist with her needs.  She was again noted to complain of difficulty performing housework at an August 2009 social services evaluation.  At that time, she was found to have difficulty moving around indoors but otherwise not to require any assistance with activities of daily living, and the direct care staff reported that she was capable of increased independence.  In addition, at her September 2012 hearing the Veteran reported that she had trouble doing housework and lifting heavy items. 

In January 2008, the Veteran underwent a VA examination in conjunction with this claim.  The examiner found that the Veteran was not bedridden or currently hospitalized and was able to manage her finances in her own best interests without restrictions.  Her visual acuity was 20/30 bilaterally.  The Veteran reported that her chronic knee pain limited her mobility and activity, causing her to walk with a cane and to be unstable on ambulation.  She reported that she lived alone and was able to feed, dress, and bathe herself without assistance, although she stated that she felt "unstable and unbalanced" due to chronic knee pain.  Her gait was noted to be moderately antalgic and very slow and to require the assistance of a cane.  She reported that she was unable to go up or down stairs and had trouble on uneven surfaces.  She also stated that she did not drive or leave her home without being accompanied due to concerns that she would fall due to gait instability.  Physical examination revealed severe degenerative arthritis with medial meniscal involvement of the bilateral knees, as well as diabetes mellitus, hypertension, depression, obesity, hyperlipidemia, and severe degenerative joint disease and degenerative disc disease of the lumbosacral spine.  Based on this examination, the examiner opined that the Veteran did not require assistance with routine daily activities of daily living such as self-feeding, toileting, dressing, ambulation, or bathing, but noted that she was at an increased risk for falls and needed assistance with transportation and ambulation outside the home. 

The Veteran was granted pension benefits in October 2007.  She is now seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance or by reason of being housebound.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.

A Veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously; regular aid and attendance is the greater monetary award.  See 38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single non-service-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  Moreover, the evidence of record shows that the Veteran is not "permanently housebound," in that she is not substantially confined to her house or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502(c) ; 38 C.F.R. § 3.351(d)(2).  Instead, the record consistently shows that the Veteran is able to leave her home whenever she wishes.  Consequently, the preponderance of the evidence is against the claim for special monthly pension by reason of being housebound.  38 U.S.C.A. §§ 1502(c), 1521(e), 5107; 38 C.F.R. § 3.351(d).

The Board will also consider whether the Veteran meets the criteria for special monthly pension based on the need for regular aid and attendance.  Unlike housebound benefits, there is no statutory or regulatory requirement for a Veteran to be rated 100 percent disabled to be determined to be in need of regular aid and attendance.  Therefore, if a Veteran meets the criteria for aid and attendance under 38 C.F.R. § 3.352(a), a rater may grant special monthly pension at the higher aid and attendance rate even though the Veteran is not rated 100 percent disabled under the rating schedule.  See M21-1, Part V, Subpart iii, Chapter 2, Section A, Topic 1, Block c (change date April 22, 2015).

Entitlement to special monthly pension by reason of the need for regular aid and attendance requires helplessness such as to require the regular aid and attendance of another person.  One is considered in need of regular aid and attendance if she: (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

Based on its review of the record, the Board concludes that the criteria for special monthly pension due to a need for regular aid and attendance have not been met.  The Veteran is not a patient in a nursing home.  Likewise, she is not blind or nearly-blind.  Indeed, the record shows that the Veteran lives at home and, according to the January 2008 Aid and Attendance VA examination, she has corrected vision of 20/30 in both eyes.  Thus, the remaining question is whether the Veteran satisfies the criteria of 38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the inability to independently perform the following examples of activities could satisfactorily demonstrate the need for regular aid and attendance: dress and undress; keep oneself ordinarily clean and presentable; feed oneself (impairment resulting through loss of coordination of upper extremities or through extreme weakness); attend to the needs of nature; protect oneself from the hazards and dangers incident to the daily environment; or perform frequently required self-adjustment of prosthetic appliances.

Here, the record does not show that the Veteran is in need of regular aid and attendance of another person because of helplessness.  The Veteran has stated that she cannot walk without a cane and is unable to go up or down stairs, which has been confirmed by her treatment providers.  Additionally, she requires assistance with housework, but is otherwise able to perform the ordinary activities of daily living.  Thus, the Board finds that the record does not show mental and/or physical impairment that rises to the level of helplessness.  The Veteran has reported no inability to dress herself, keep herself clean and presentable, feed herself, or attend to the needs of nature.  Instead, the record shows that the Veteran is generally able to perform her activities of daily living.  Similarly, there is no indication that the Veteran is unable to protect herself from the hazards and dangers incident to the daily environment, as she is able to move about freely and only requires household assistance twice a week at most.  Finally, she does not require prosthetic appliances, thus she does not need assistance adjusting such appliances.

In short, the Veteran is neither housebound nor in need of regular aid and attendance.  (Occasional need for assistance does not suffice; the need must be for "regular" assistance of another person.)  Hence, the preponderance of the evidence is against the Veteran's claim for entitlement to special monthly pension based on aid and attendance or housebound status, and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When hypertension, diabetes mellitus, or arthritis is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has contended that she has hypertension, diabetes mellitus, and a bilateral knee disorder that are etiologically linked to service.  

Relevant medical evidence consists of the Veteran's service treatment records, as well as her post-service treatment at private and VA facilities.  Service treatment records are silent as to any complaints of or treatment for high blood pressure, diabetes mellitus, or any knee problems while the Veteran served on active duty; she was not treated for hypertension, diabetes, or knee problems for many years after her separation from service.  A review of the Veteran's post-service private and VA treatment records reflects that she was first diagnosed with diabetes mellitus in December 2004; at that time, her hypertension was noted to be partially controlled.  Since that time, the Veteran has continued to be treated for both hypertension and diabetes mellitus.  She first complained of knee pain following a motor vehicle accident in March 2005; treatment records following that accident reflect that she was diagnosed with bilateral medial meniscal tears.  She was also noted at an August 2005 radiological evaluation to have "rather advanced" degenerative changes in the knees, which her treatment provider stated was likely contributing to her knee pain. At that time, the Veteran told her physician that she "did not have any problems" with her knees prior to the accident.  In a March 2006 letter, the Veteran's private treatment provider opined that her knee problems were attributable to the March 2005 motor vehicle accident.  Since that time, the Veteran has continued to be treated for hypertension, diabetes mellitus, and bilateral medial meniscal tears and arthritis of the knees.  At her September 2012 hearing, the Veteran stated that she had not experienced knee pain consistently since service but believed that the "degenerative state" of her knees, as well as her diabetes mellitus and hypertension, were nevertheless related to her time on active duty. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for hypertension, diabetes mellitus, and a bilateral knee disorder.  The Board concedes that the Veteran currently suffers from hypertension, diabetes mellitus, and bilateral knee disorders including degenerative joint disease and medial meniscal tears.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, the Veteran's service treatment records are silent as to any complaints of or treatment for high blood pressure.  Similarly, no findings of diabetes mellitus or any knee complaints are present in her service treatment records.  Further, records of the Veteran's treatment from private and VA treatment providers reflects that she was not diagnosed with hypertension, diabetes mellitus, or knee disabilities until more than twenty years after her separation from service.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and her current hypertension, diabetes mellitus, or any bilateral knee disorder.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for hypertension, diabetes mellitus, and a bilateral knee disorder must be denied.  Further, as noted above, the Veteran has not contended that she first experienced symptoms of hypertension, diabetes mellitus, or a bilateral knee disorder in service; to the contrary, medical records submitted by the Veteran establish that she was not diagnosed with these disabilities until more than twenty years after her separation from active duty.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's service and her current hypertension, diabetes mellitus, or any knee disorder.

The Board thus finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, diabetes mellitus, and a bilateral knee disorder.  The Board concedes that the Veteran has current diagnoses of hypertension, diabetes mellitus, and bilateral knee arthritis and medial meniscal tears.  However, there is no evidence indicating that these disabilities began during service or that the Veteran has experienced a continuity of symptomatology since service.  Thus, in order for the Veteran's claims to be granted, the record would have to contain competent evidence of a link between the present disorders and military service.  Here, there is no such evidence.  Relevant law and regulations do not provide for the grant of service connection in the absence of evidence linking a current disability to service.  In this case, given the lack of any medical evidence of record linking the Veteran's claimed disorders to service, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hypertension, diabetes mellitus, and a bilateral knee disorder must be denied.

As noted above, the Veteran has contended that her currently diagnosed hypertension, diabetes mellitus, and bilateral knee disorder are related to service.  The Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, she is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  Although the Veteran has contended otherwise, the evidence, viewed in its totality, does not support a finding that the Veteran first developed hypertension, diabetes mellitus, or a knee disorder in service that has continued to the present.  The Board in that connection finds compelling the fact that the Veteran has not asserted that she first experienced symptoms of hypertension, diabetes mellitus, or a knee disorder in service; rather, she has contended only that she believes these disabilities are related to her time on active duty.  More importantly, however, the record contains no medical evidence whatsoever to show that the Veteran's current hypertension, diabetes mellitus, or knee disorders can be attributed to service.  None of the competent evidence of record in any way relates the Veteran's current hypertension, diabetes mellitus, or any bilateral knee disorder to service.  Absent such evidence, the claims for service connection must be denied.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for diabetes mellitus, hypertension, and a bilateral knee disorder.  Although the Veteran asserts that her diabetes mellitus, hypertension, and bilateral knee disorder can be attributed to her time in service, the record does not establish that she has the medical training necessary to offer competent opinions on such complex matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against these claims.


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral knee disorder is denied.


REMAND

A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements and, as will be discussed below, the fact that the notification directed by the Board in this case has not been fully completed, another remand is required.  38 C.F.R. § 19.9 (2015).

In that connection, the Board notes that with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, the present case, which involves allegations of a personal assault (the alleged sexual assault of the Veteran by a fellow Marine in the mess hall), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5 of the VA Adjudication Procedures Manual (M21-1), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault. See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.  

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, and despite the Board's directives in the February 2103 remand, review of the record reflects that the Veteran has not been sufficiently apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has she been provided a list of those alternative sources from which she could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Here, the Veteran contends that she has an acquired psychiatric disorder and a lumbar spine disorder due to service.  In particular, she claims, in part, that she has PTSD due to an in-service incident in which she was assaulted by a Marine in the mess hall and that she developed a lumbar spine disorder following a motor vehicle accident in 1975, while she was on active duty.  Review of the claims file reflects that the Veteran was seen on several occasions during service for what was diagnosed as an "anxiety reaction" and "adjustment reaction of adult life."  Performance evaluations from 1975 reflect that the Veteran was noted to display "substandard performance" and "immature and erratic behavior," which resulted in the withholding of a promotion and a transfer.  She was also seen in October and November 1975 for complaints of low back pain following a June 1975 motor vehicle accident.  No diagnosis was assigned at that time, however; rather, the back problems were attributed to the "anxiety reaction."  The Veteran's spine, musculoskeletal system, and psychiatric system were found to be normal at her March 1976 separation report of medical examination, and although she reported "nervous trouble" and low back pain at that time, no current orthopedic or psychiatric disability was found.  

Following service, the Veteran complained of low back pain secondary to the in-service motor vehicle accident but was found at a June 1976 VA examination to have a normal back.  At that time, however, x-rays noted a straightening of the lumbar curvature, which was noted could be due to "muscular spasm."  She has also reported to multiple private and VA treatment providers that she initially injured her back in the June 1975 accident and aggravated the disability in the March 2005 accident.  She reiterated this complaint at her September 2012 hearing.  She has also sought psychiatric treatment in the years since service, including an October 2010 treatment visit at which she reported that she had experienced psychiatric difficulties since the in-service assault and was diagnosed with PTSD.  

The Veteran was provided VA psychiatric and orthopedic examinations in April 2013, pursuant to the Board's February 2013 remand.  At the psychiatric examination, the examiner found that the Veteran did not meet diagnostic criteria for a diagnosis of PTSD and assigned a diagnosis of depressive disorder.  However, in rendering this diagnosis, the examiner stated that the Veteran did not experience a stressor, despite acknowledging her report of the in-service sexual assault.  The examiner further failed to consider evidence of record, including the Veteran's performance evaluations from 1975, that may have suggested a decline in her work performance following military sexual trauma.  Similarly, at the orthopedic examination, the examiner diagnosed lumbar strain but found the disorder not likely related to service, finding that there had been no "continuity of care" of the claimed disability from service to the present.  However, the examiner failed to consider the Veteran's contentions regarding continuity of symptomatology of back problems from the 1975 in-service motor vehicle accident to the present.  In that connection, the Board notes that the correct standard for determination of service connection is not continuity of care but continuity of symptoms from service to the present.  

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the VA psychiatric examiner's April 2013 opinion failed to consider the in-service sexual assault, including the service personnel records demonstrating declining performance evaluations in 1975, as a potential stressor in discussing whether the Veteran currently experiences PTSD.  The orthopedic examiner's April 2013 opinion similarly failed to consider the Veteran's contentions regarding the continuity of symptoms of her claimed back disorder, rather than merely the lack of continuity of treatment.  

Thus, the Board finds that additional VA medical opinions are required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed acquired psychiatric disorder and lumbar spine disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.  38 U.S.C.A. § 5103A (West 2014). 

In light of the above considerations, the Board concludes that additional medical opinions are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, and for a lumbar spine disorder.  Specifically, the AOJ must arrange for the issuance of medical opinions by the examiners who provided the April 2013 VA examinations and opinions concerning the Veteran's claimed acquired psychiatric disorder and lumbar spine disorder.  The psychiatric examiner must provide a well-reasoned opinion as to whether the Veteran currently experiences PTSD due to military sexual trauma, or otherwise has a psychiatric disorder related to service.  In rendering this opinion, the examiner must specifically discuss the in-service assault stressor described by the Veteran as well as her subsequent negative performance evaluations.  The examiner must also reconcile the post-service diagnoses of PTSD with any finding that the Veteran does not in fact experience PTSD.  The orthopedic examiner must provide further opinion regarding the Veteran's diagnosed lumbar strain in light of her contentions regarding continuity of symptomatology of back problems following her 1975 in-service motor vehicle accident.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinions are needed to fully and fairly evaluate the claims of service connection for an acquired psychiatric disorder and a lumbar spine disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the April 2013 psychiatric or orthopedic examiner is unavailable or if such examination is needed to answer the questions posed.)  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2015).  The Veteran must be specifically told of the information or evidence she should submit and of the information or evidence that VA will obtain with respect to this claim of service connection insofar as it encompasses a claim for PTSD based on military sexual trauma.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than her service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.

2.  Develop the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5.  In this respect, request from the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident.  The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.  

Prepare a letter asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran reported the incident to a commander or other authority must be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran must also be sought.

Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  Refer the Veteran's claims file to the VA psychiatric and orthopedic examiners who provided the April 2013 VA examinations.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiners.  

Psychiatric examiner-The examiner must provide additional opinion and discussion as to whether it is at least as likely as not that the Veteran currently experiences PTSD in light of her contentions regarding the in-service sexual assault in the mess hall, her 1975 performance evaluations documenting poor performance, and any other evidence submitted or obtained pursuant to this remand.  The examiner must further discuss the post-service diagnoses of PTSD in the context of any negative opinion.

Orthopedic examiner- The examiner must provide additional opinion and discussion as to whether it is at least as likely as not that the Veteran's current lumbar strain is etiologically linked to service, to include the 1975 motor vehicle accident.  In rendering this opinion, the examiner must further discuss the Veteran's contentions regarding continuity of symptomatology of back problems from the in-service accident to the present, as well as the June 1976 VA examination that found the Veteran could be experiencing lumbar muscle spasms.  The examiner is reminded that a lack of continuity of treatment for any back disorder is insufficient reason not to find that an etiological relationship exists.

(If either reviewer is no longer available, or either reviewer determines that another examination is necessary to arrive at any requested opinion, an examination(s) should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2015).  The examiner(s) should provide the opinions requested above.)

4.   After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


